                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 07-126-GF-BMM-JTJ

                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 DEMETRIUS DMIRAL WARREN,

                 Defendant.


                                   I. Synopsis

      Defendant Demetrius Dmiral Warren (Warren) has been accused of violating

the conditions of his supervised release. Warren admitted three of the four alleged

violations. Warren’s supervised release should be revoked. Warren should be

placed in custody for 2 months, with 34 months of supervised release to follow.

                                    II. Status

      Warren pleaded guilty to one count of Conspiracy to Deal Firearms Without

a License, one count of Being in Unlawful Possession of a Firearm, two counts of

Making a False Statement During a Firearms Transaction, and two counts of

Aggravated Identity Theft, on January 16, 2008. (Doc. 50). The Court sentenced

Warren to a total term of custody of 121 months, followed by 3 years of supervised

release. (Doc. 61). Warren’s current term of supervised release began on October
15, 2018. (Doc. 88).

      Petition

      The United States Probation Office filed a Petition on December 5, 2018,

requesting that the Court revoke Warren’s supervised release. (Doc. 88). The

Petition alleged that Warren violated the conditions of his supervised release:   1)

by committing two crimes; and 2) by consuming alcohol. (Doc. 88 at 2). United

States District Judge Brian Morris issued a warrant for Warren’s arrest on

December 5, 2018. (Doc. 89).

      Initial Appearance

      Warren appeared before the undersigned for his initial appearance on

December 11, 2018. Warren was represented by counsel. Warren stated that he

had read the petition and that he understood the allegations. Warren waived his

right to a preliminary hearing. The parties consented to proceed with the

revocation hearing before the undersigned.

      Revocation Hearing

      The Court conducted a revocation hearing on December 11, 2018, and on

December 13, 2018. Warren admitted that he had violated the conditions of his

supervised release: 1) by committing the crime alleged in Violation Number 2; and

2) by consuming alcohol. Warren did not admit or deny alleged Violation Number


                                          2
1. The government did not meet its burden of proof with respect to Violation

Number 1. The Court continued the sentencing portion of the revocation hearing

until January 22, 2019. The Court released Warren on continued supervision. The

Court modified Warren’s conditions of supervised release to include a 30-day term

of home confinement.

      Amended Petition

      The United States Probation Office filed an Amended Petition to revoke

Warren’s supervised release on December 27, 2018. (Doc. 98). The Amended

Petition alleged that Warren had violated the conditions of his supervised release

by failing to comply with the terms of his home confinement.

      Revocation Hearing on Amended Petition

      The Court conducted a revocation hearing on the Amended Petition on

January 15, 2019. Warren admitted that he had violated the conditions of his

supervised release by failing to comply with the terms of his home confinement.

The violations that Warren admitted are serious and warrant revocation of

Warren’s supervised release.

      Warren’s violations are Grade C violations. Warren’s criminal history

category is II. Warren’s underlying offenses are Class C and Class D felonies.

Warren could be incarcerated for up to 24 months. Warren could be ordered to

remain on supervised release for up to 36 months, less any custody time imposed.

                                         3
The United States Sentencing Guidelines call for a term of custody of 4 to 10

months.

                                    III. Analysis

      Warren’s supervised release should be revoked. Warren should be

incarcerated for 2 months, with 34 months of supervised release to follow. Warren

should receive credit for time served. This sentence is sufficient but not greater

than necessary.

                                   IV. Conclusion

      The Court informed Warren that the above sentence would be recommended

to Judge Morris. The Court also informed Warren of his right to object to these

Findings and Recommendations within 14 days of their issuance. The Court

explained to Warren that Judge Morris would consider a timely objection before

making a final determination on whether to revoke his supervised release and what,

if any, sanction to impose. Warren stated that he wished to waive his right to

object to these Findings and Recommendations, and that he wished to waive his

right to allocute before a United States district court judge.

The Court FINDS:

      That Demetrius Dmiral Warren has violated the conditions of his supervised
      release by committing another crime, by consuming alcohol, and by failing
      to comply with the terms of his home confinement.

The Court RECOMMENDS:

                                           4
      That the District Court revoke Warren’s supervised release and commit
      Warren to the custody of the United States Bureau of Prisons for a term of
      imprisonment of 2 months, with 34 months of supervised release to follow.
      Warren should receive credit for time served.

      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may accept,

reject, or modify, in whole or in part, the Findings and Recommendations. Failure to

timely file written objections may bar a de novo determination by the district court

judge, and may waive the right to appear and allocute before a district court judge.

      DATED this 16th day of January, 2019.




                                          5
